Citation Nr: 0106691	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  99-17 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Caffrey, Counsel

INTRODUCTION

The veteran served on active duty from June 1967 to April 
1969 and served for one year in Vietnam.  He died in May 
1998.  

This is an appeal from a January 1999 rating action by the 
Department of Veterans Affairs (VA) Regional Office, 
Cleveland, Ohio, which denied entitlement to service 
connection for the cause of the veteran's death and denied 
entitlement to Dependents' Educational Assistance under 
38 U.S.C. Chapter 35.  The appellant is the veteran's 
surviving spouse.

The record discloses that in accordance with the appellant's 
request on her substantive appeal, in October 2000, she was 
scheduled for a hearing before a member of the Board of 
Veterans' Appeals (Board) sitting in Washington, D.C.  The 
hearing was later rescheduled for February 5, 2001.  The 
appellant later indicated that she would not attend the 
hearing.  Accordingly, her request for a hearing has been 
withdrawn.  38 C.F.R. § 20.704(e).



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran died in May 1998.

3.  The veteran's death certificate and the autopsy report 
reflect that his death was due to carcinoma of the rectum 
with metastasis to the liver.

4.  The veteran's fatal disease was not present either during 
his period of active service or for many years following his 
release from active duty and has not been shown to be a 
result of exposure to Agent Orange in service.

5.  The veteran had not submitted a claim for VA disability 
benefits during his lifetime.


CONCLUSIONS OF LAW

1.  The veteran's carcinoma of the rectum with metastasis to 
the liver was not incurred in or aggravated during his active 
military service; may not be presumed to have been present 
during service; and was not a result of exposure to Agent 
Orange during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000).

2.  A service-connected disease or disability did not cause 
or contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 1991); 
38 C.F.R. § 3.312 (2000).

3.  Basic eligibility for Dependents' Educational Assistance 
under 38 U.S.C.A. Chapter 35 is not established.  38 U.S.C. 
Chapter 35; 38 C.F.R. § 3.807 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record reflects that the appellant has been made aware of 
what evidence was pertinent to her claims and afforded the 
opportunity to submit such.  The regional office has obtained 
relevant medical records.  Accordingly, the Board considers 
that all necessary notice has been furnished and that the VA 
duty to assist the appellant with regard to her claims has 
been fulfilled.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096-98, (2000) (to be codified at 
38 U.S.C. §§ 5103 and 5103A).

I.  The Claim for Service Connection for the Cause of the 
Veteran's Death

The record reflects that the veteran first became symptomatic 
with his terminal illness in March 1998 and died in May 1998.  
The veteran's death certificate and autopsy report 
established that his death was due to carcinoma of the rectum 
with metastasis to the liver.

The veteran's service medical records, including the report 
of his physical examination for separation from service, do 
not reflect the presence of carcinoma.  That condition was 
initially demonstrated many years following the veteran's 
release from active duty.

The veteran had not submitted a claim for VA disability 
benefits during his lifetime and accordingly had not 
established service connection for any disability.

In August 1998, the appellant submitted a claim for 
dependency and indemnity compensation benefits as surviving 
spouse of the veteran.

The appellant later submitted a copy of an article reflecting 
that in a case involving and earlier effective date for 
grants of service connection for the cause of death of 
Vietnam veterans who had died of lung cancer, the judge had 
ordered the VA to reopen the benefit claims and consider them 
using less stringent guidelines.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.

Where a veteran served ninety (90) days or more during a 
period of war and carcinoma becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to a herbicide agent during active 
military, naval or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307 are also 
satisfied:  Chloracne, Hodgkin's disease, multiple myeloma, 
non-Hodgkin's lymphoma, porphyria cutanea tarda, respiratory 
cancers, including cancer of the lung, soft tissue sarcoma, 
prostate cancer and acute and subacute peripheral neuropathy.  
38 C.F.R. § 3.309(e).

A veteran who, during active military, naval or air service 
served in the Republic of Vietnam during the Vietnam Era and 
has a disease listed at 38 C.F.R. § 3.309(e) shall be 
presumed to have been exposed during such service to a 
herbicide agent unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  38 C.F.R. § 3.307(a)(6)(iii).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In this case, the veteran's service medical records, 
including the report of his physical examination for 
separation from service, do not reflect the presence of 
carcinoma.  The veteran's fatal carcinoma of the rectum with 
metastasis to the liver was initially medically demonstrated 
many years following his separation from military service.  
Thus, service connection would not be warranted for the fatal 
disease either on the basis of direct service incurrence or 
on the basis of having become manifest to the required degree 
within one year following the veteran's separation from 
service.

The veteran's service records reflect that he served in the 
Republic of Vietnam during service and the appellant has 
maintained that his death was caused by exposure to Agent 
Orange in service.  However, the conditions resulting in the 
veteran's death are not included among the diseases which may 
be presumed to have been service connected based on exposure 
to Agent Orange and there is no medical opinion or published 
material of record which suggests in any way that they could 
possibly be related to the veteran's military service or to 
Agent Orange exposure.  Over the years, there have been 
multiple, extensive, studies of the possibility of a 
relationship between numerous diseases and Agent Orange 
exposure.  Those which have been found to be even tenuously 
related, have been listed within 38 C.F.R. § 3.309(e).  
Hence, in the absence of such a listing or any documentation 
which supports the appellant's claim in any way, there is no 
reasonable possibility that her claim can be substantiated.  

Although the appellant has submitted an article (apparently 
from 1989 since it refers to a court decision rendered then) 
reflecting that a judge had ordered the VA to reopen it's 
benefits claims and consider them using less stringent 
guidelines, the case before the judge involved entitlement to 
earlier effective dates for the grants of service connection 
for the cause of veteran's deaths based on lung cancer due to 
Agent Orange exposure.  Thus, the decision by that judge 
would not have any bearing on the appellant's claim since, as 
indicated previously, the veteran's fatal disorders are not 
among the diseases which may be presumed to have been service 
connected based on exposure to Agent Orange.  Accordingly, 
service connection for the fatal disorders based on exposure 
to Agent Orange in service would not be in order.

The record reflects that the veteran had not submitted a 
claim for VA disability benefits during his lifetime.  He 
accordingly had not established service connection for any 
disability.  While the appellant has referred to two 
illnesses, peripheral neuropathy and melioidosis, as 
conditions which can be related to service in Southeast Asia, 
her purpose for doing so is unclear.  There is no plausible 
basis for an allegation that the veteran had either of these 
conditions and neither can be implicated as causing or 
contributing to his death.  Under the circumstances of this 
case, the Board is unable to conclude that service connection 
is warranted for the cause of the veteran's death, including 
the claim that the veteran's death was caused by exposure to 
Agent Orange in service.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

II.  The Claim for Entitlement to Dependents' Educational 
Assistance under 38 U.S.C. Chapter 35.

Basic eligibility for Dependents' Educational Assistance 
under 38 U.S.C. Chapter 35 exists if the veteran was 
discharged from service under conditions other than 
dishonorable or died in service and has a permanent total 
service-connected disability or a permanent total service-
connected disability was in existence at the date of the 
veteran's death or the veteran died as a result of a service-
connected disability.  38 C.F.R. § 3.807.

In this case, the veteran did not have a permanent and total 
service-connected disability and a permanent and total 
service-connected disability was not in existence at the time 
of the veteran's death and he did not die as a result of a 
service-connected disability.  Accordingly, none of the 
requirements for entitlement to Dependents' Educational 
Assistance under 38 U.S.C. Chapter 35 have been met in this 
case.  Accordingly, favorable action in connection with the 
appellant's appeal for entitlement to Dependents' Educational 
Assistance under 38 U.S.C. Chapter 35 is not warranted.

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material issue 
regarding either of the matters on appeal.  38 U.S.C.A. 
§ 5107.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is not established.  Entitlement to 
Dependents' Educational Assistance under 38 U.S.C. Chapter 35 
is not established.  The appeal is denied.



		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals







